Citation Nr: 1241888	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-32 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.  

The issue of entitlement to an increased evaluation for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee arthralgia is manifested by complaints of pain, swelling, weakness and occasional locking with objective evidence of swelling, and extension limited to no greater than 10 degrees and flexion limited to no less than 80 degrees due to pain.

2.  There is no objective evidence of right knee extension limited to 15 degrees or flexion limited to 45 degrees; or of additional functional limitation due to pain, fatigue, incoordination or instability on repetitive motion or joint instability during the appeal period.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for right knee arthralgia have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The provisions of 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012) set out VA's duty to notify and assist veterans with claims for benefits.  VA's notice requirements were satisfied in a January 2008 letter prior to adjudication of his claim.  With respect to the duty to assist, VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's available service treatment records, VA and private treatment records, as well as VA evaluations are of record.  A written statement signed by ten individuals is also of record.  The Veteran's and his representative's written contentions regarding the circumstances of his disabilities are of record, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the issue on appeal were obtained in July 2009 and June 2010.  38 C.F.R. § 3.159(c)(4).  The examination reports in aggregate are adequate as they are predicated on examinations of the Veteran and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected right knee disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations regarding the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his service-connected right knee disability is more severe than the current disability rating reflects.  He contends that he experiences constant right knee pain, as well as swelling, popping, locking, buckling, and grinding.  Correspondence dated in June 2010 and signed by 10 individuals indicates that they have witnessed the Veteran's knee pain and discomfort when walking or standing.  He contends that his knee disability affects his job performance as he is constantly on his feet working in a warehouse.  He also contends that his ability to walk and to be seated for long periods of time are impaired, in part, by his right knee disability.

The Veteran's service-connected right knee arthralgia is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of leg extension.  Under Diagnostic Code 5261, limitation of extension of the leg warrants a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.  

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5257, a 10 percent rating is assigned when there is slight disability from recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned when there is moderate disability and a 30 percent rating assigned when there is severe disability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Rather, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Accordingly, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Initially, the Board notes that other diagnostic codes for knee disabilities provide for ratings greater than 10 percent.  However, there is no evidence of right knee ankylosis (Code 5256), dislocated semilunar cartilage (Code 5258), or of malunion of the tibia and fibula (Code 5262).  Likewise, despite the Veteran's repeated complaints of right knee "locking" and "buckling," contemporary VA and private treatment records during the course of the appeal show no relevant complaints or treatment for right knee locking or buckling and there is no objective evidence of any right knee instability or subluxation (Code 5257).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 10 percent for his right knee arthralgia under the applicable criteria.  38 C.F.R. § 4.7.  Initially, the evidence of record shows right knee extension was measured to 10 degrees with pain during the July 2009 VA orthopedic examination.  During the June 2010 VA orthopedic examination, although both the Veteran's right and left knees were examined, neither of the two range of motion test results was identified as right or left knee results.  However, affording the Veteran every consideration, both range of motion tests show extension to no less than 0 degrees with pain.  Right knee flexion was measured to 95 degrees during the July 2009 VA orthopedic examination, and to no less than 80 degrees during the June 2010 VA orthopedic examination.  VA and private treatment records during the course of the appeal show right knee extension to 0 degrees and flexion to 115 degrees or indicate that the Veteran had full range of motion in all extremities.  Therefore, the Board finds that the most probative evidence of record does not show that the Veteran had right knee extension limited to 15 degrees or flexion limited to 45 degrees at any time during the pendency of his claim.  

Although VA treatment records show the Veteran's complaints of constant right knee pain with swelling, and intermittent locking, popping, and grinding, and there are objective findings of right knee effusion during both VA examinations, there is no objective evidence of any joint instability or additional functional impairment due to his right knee disability.  Likewise, although a November 2010 private treatment record notes some swelling and fluid around the right knee, as well as a popping sound with range of motion testing, most of the private treatment records during this period indicate no arthritis, bone or joint pain and indicate the Veteran had full range of motion in all extremities and a stable gait.  While the evidence shows that he has painful, limited motion on extension and flexion of the right knee, the currently assigned 10 percent rating account for these limitations.  Moreover, these limitations of motion are insufficient to warrant an evaluation in excess of 10 percent for limitation of extension of the right knee for any period during the pendency of his appeal because extension, even taking into account limitations due to pain, is not objectively shown to be limited to 15 degrees or more in the right knee.  Likewise, both the July 2009 and the June 2010 VA examiners specifically found no diminishment with repetitive range of motion testing in the right knee.  As the objective evidence of record fails to show limitation of extension to warrant a higher disability rating under the rating criteria, the Board finds no basis for establishing a disability rating in excess of 10 percent for the right knee on the basis of functional loss.  Accordingly, a higher rating for right knee arthralgia is not warranted pursuant to Diagnostic Code 5261.  38 U.S.C.A. § 5107(b)

Likewise, a separate evaluation is not warranted under Diagnostic Code 5260 for limitation of flexion for the right knee disability.  See VAOPGCPREC 9-2004.  In this regard, the Veteran's right knee flexion has ranged from 80 to 115 degrees with pain.  However, this painful motion does not more nearly approximate the criteria for even a compensable evaluation for limitation of flexion.  Accordingly, the Board finds that the evidence as a whole does not show that the criteria for a higher evaluation than 10 percent are met.

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  Under Thun, there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the rating criteria, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has been employed for the entirety of the appellate period.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for right knee arthralgia is denied.


REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2012).  

During his April 2012 hearing, the Veteran testified that he was scheduled to undergo left knee replacement surgery at a private facility, in July 2012.  At that time he submitted an April 2011 letter from a VA medical center indicating that his orthopedic surgery had been postponed, and an April 2012 letter from a private facility indicating he was scheduled for surgery in July 2012.  A review of Virtual VA shows that the Veteran was assigned a 100 percent disability rating effective from July 9, 2012 until August 31, 2013, for total knee replacement.  The rating decision shows that evidence considered at the time included treatment records from a private physician, Dr. H. Del Schutte, Jr., dating from April 2012 and treatment records from Medical University of South Carolina (MUSC) Health, dated in July 2012.  These medical treatment records were not associated with the Veteran's claims files directly or via Virtual VA and may be relevant in evaluating his left knee disability prior to the grant of the current 100 percent disability rating.  After securing appropriate authorization, attempts must be made to obtain the records of the Veteran's treatment at the private facilities from April 2012, and/or earlier, if available.

Likewise, any records generated by VA facilities may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  There are no VA treatment records available via Virtual VA, and attempts must be made to obtain and associate with the claims files copies of all VA records subsequent to July 2011.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain copies of the Veteran's VA left knee treatment records from July 2011 to the present, and associate the records with the Veteran's claims files.  

2.  VA should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a diagnosed left knee disability, to include Dr. H. Del Schutte, Jr. and MUSC Health.  After acquiring this information and obtaining any necessary authorization, VA should obtain and associate these records with the claims files.  

3.  After conducting any additional development deemed necessary, VA should readjudicate the issue of entitlement to an increased disability rating for left knee disorder.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


